  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                 v.                                           )
                         Larry Gene Elmore                                    )    USDC Case Number: CR-6-00441-001 YGR
                                                                              )    BOP Case Number: DCAN46CR00441-001
                                                                              )    USM Number: 98174-111
                                                                              )    Defendant’s Attorney: Jerome Matthews

  THE DEFENDANT:
         admitted guilt to violation Charges One and Two of the petition filed with the Court on September 6, 2018.
         was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                                    Violation Ended
   One                            Failure to refrain from the use of a controlled substance                              9/4/18
   Two                            Failure to complete 90 days in a residential treatment program                         9/4/18


  The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         The defendant has not violated condition(s) __________ and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  10/15/2018
   Last Four Digits of Defendant’s Soc. Sec. No.: 0017                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1956
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Yvonne Gonzalez Rogers
   San Pablo, California                                                          United States District Judge
                                                                                  Name & Title of Judge

                                                                                  October 17, 2018
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Larry Gene Elmore                                                                                  Judgment - Page 2 of 6
CASE NUMBER: CR-6-00441-001 YGR

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Time served as of 10/23/2018.


       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am         pm      on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________          am        pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                   DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Larry Gene Elmore                                                                                   Judgment - Page 3 of 6
CASE NUMBER: CR-6-00441-001 YGR

                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: Life.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant must not commit another federal, state or local crime.

The defendant must not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

                                     MANDATORY CONDITIONS OF SUPERVISION
 1)    You must not commit another federal, state or local crime.
 2)    You must not unlawfully possess a controlled substance.
 3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
 4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            of restitution. (check if applicable)
 5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7)         You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Larry Gene Elmore                                                                                    Judgment - Page 4 of 6
CASE NUMBER: CR-6-00441-001 YGR

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
         RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
4)       You must follow the instructions of the probation officer related to the conditions of supervision.
5)       You must answer truthfully the questions asked by your probation officer.
6)       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
         living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
         view.
8)       You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
         so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
         where you work or anything about your work (such as your position or your job responsibilities), you must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
         possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.
9)       You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
         communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
         probation officer.
10)      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
12)      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).


         If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
         person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
         that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.




 (Signed)
              Defendant                                                         Date


              U.S. Probation Officer/Designated Witness                         Date
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Larry Gene Elmore                                                                                     Judgment - Page 5 of 6
CASE NUMBER: CR-6-00441-001 YGR

                                         SPECIAL CONDITIONS OF SUPERVISION
Prior Conditions

1.       You must participate in a program of testing and treatment for drug abuse, as directed by the probation officer, until such time
         as you are released from treatment by the probation officer. You are to pay part or all of the cost of this treatment, at an amount
         not to exceed the cost of treatment, as deemed appropriate by the probation officer. Payments shall never exceed the total cost
         of urinalysis and counseling. The actual co-payment schedule shall be determined by the probation officer.

2.       You must participate in a mental health treatment program, and shall pay for part or all of the cost of treatment, as directed by
         the probation officer. You shall adhere to a co-payment schedule as determined by the probation officer.

3.       You must abstain from the use of all alcoholic beverages.

4.       You must not possess or use a computer without the prior approval of the probation officer. ''Computer'' includes any electronic
         device capable of accessing the internet or processing or storing data as described at 18 U.S.C. § 1030(e)(1) (including cell
         phones), and all peripheral devices.

5.       As directed by the probation officer, you must enroll in the probation office's Computer and Internet Monitoring Program
         (CIMP) and shall abide by the requirements of the CIMP program and the Acceptable Use Contract.

6.       You must not access the Internet or any ''on-line computer service'' at any location (including employment) without the prior
         approval of the probation officer. ''On-line services'' include any Internet service provider, or any other public or private
         computer network. As directed by the probation officer, you must warn his/her employer of restrictions to his/her computer
         use.

7.       You must consent to the probation officer conducting periodic unannounced examinations of your computer equipment, which
         may include retrieval and copying of all data from your computer(s) and any peripheral device to ensure compliance with this
         condition, and/or removal of any such equipment for the purpose of conducting a more thorough inspection. You shall also
         consent to the installation of any hardware or software as directed by the probation officer to monitor your Internet use.

8.       You must not possess or use any data encryption technique or program.

9.       You must not possess, in any form, materials depicting child pornography, child erotica, or nude or sexual depictions of any
         child; or any materials described at 18 U.S.C. § 2256(8).

10.      You must not access, via the Internet or otherwise, any pornography or other materials depicting sexually explicit conduct as
         defined at 18 U.S.C. § 2256(2), without the prior approval of the probation officer.

11.      You must not frequent or loiter within 100 feet of any location where children are likely to gather, or have contact with any
         child under the age of 18 unless otherwise approved by the probation officer. Children are likely to gather in locations
         including, but not limited to, playgrounds, theme parks, public swimming pools, schools, arcades, children's museums or other
         specific locations as designated by the probation officer. This provision does not encompass persons under the age of 18, such
         as waiters, cashiers, ticket vendors, etc., with whom you must deal in order to obtain ordinary and usual commercial services.

12.      Your employment must be approved by the Probation Officer, and any change in employment must be pre-approved by the
         Probation Officer. You shall submit the name and address of the proposed employer to the Probation Officer at least 10 days
         prior to any scheduled change.

13.      Your residence must be approved by the probation officer, and any change in residence must be pre-approved by the Probation
         Officer. You shall submit the address of any proposed residence to the Probation Officer at least 10 days prior to any scheduled
         change.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Larry Gene Elmore                                                                                     Judgment - Page 6 of 6
CASE NUMBER: CR-6-00441-001 YGR

14.      You must participate in sex offender-specific treatment, as directed by the probation officer. You are to pay part or all of the
         cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. The
         actual co-payment schedule shall be determined by the probation officer. The probation officer may release all previous mental
         health evaluations to the treatment provider.

15.      As part of the treatment program, you must submit to polygraph testing as recommended by the treatment provider. However,
         you retain your Fifth Amendment right to refuse to answer questions asked during the course of treatment absent a grant of use
         and derivative-use immunity.

16.      As part of the treatment program, you must submit to psychological testing as recommended by the treatment provider.

17.      You must provide the probation officer with access to any financial information, including tax returns, and shall authorize the
         probation officer to conduct credit checks and obtain copies of income tax returns.

18.      You must submit to a search of your person, residence, office, vehicle, or any property under your control. Such a search shall
         be conducted by a United States Probation Officer or any federal, state or local law enforcement officer at any time with or
         without suspicion. Failure to submit to such a search may be grounds for revocation; you must warn any residents that the
         premises may be subject to searches.

19.      You must use only those computers and computer-related devices, screen user names, passwords, e-mail accounts, and Internet
         service providers (ISPs), as approved by the Probation Officer. Computers and computer-related devices include, but are not
         limited to, personal computers, personal data assistants (PDAs), Internet appliances, electronic games, and cellular telephones,
         as well as their peripheral equipment, that can access, or can be modified to access, the Internet, electronic bulletin boards, and
         other computers, or similar media.

20.      You must cooperate in the collection of DNA as directed by the probation officer.

21.      You must not reside in any residence where any resident possesses a firearm.



Additional Conditions

22.      You must participate in a residential re-entry center for a period of six (6) months and observe the rules of the facility.
